--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

AMENDMENT NO. 2 TO THAT CERTAIN
DEVELOPMENT AND EXCLUSIVE LICENSE AGREEMENT
 
 
 
THIS AMENDMENT NO. 2, dated as of April 28, 2014 (the “Amendment”), to that
certain AGREEMENT dated as of November 26, 2013, as previously amended December
4, 2013 (the “Agreement”), among Sgenia Soluciones, S.L. (“Soluciones”), ZENON
Biosystem, S.L.  (“Subco”), Sgenia Industrial, S.L. (“Sgenia”), the parent
corporation of its subsidiaries, Soluciones and Subco, and Zenosense, Inc.,
formerly Braeden Valley Mines, Inc. (the “Company”), is hereby being amended to
include further licensing of cancer sensory devices.
 
The parties to this Amendment hereby add the following “Whereas Clauses” to the
Agreement, as follows:
 
Whereas, Sgenia, together with Soluciones, has developed certain technology and
they own directly and indirectly certain intellectual property relating to
sensory monitoring of defined environments, referred to as the “Sensory
Technology” herein, which may be extended to detection of cancer in certain
situations; and
 
Whereas, Sgenia has established a subsidiary, Subco, and caused Soluciones to
license Subco under Spanish law all the intellectual property necessary to use
the Sensory Technology to develop a cancer sensory device; and
 
Whereas, Subco and Soluciones and the parent company, Sgenia, together for their
respective benefits, will negotiate with the Company, in good faith, for the
provision of development capital for the cancer sensory devices to be developed
by Subco in exchange for a worldwide, exclusive license to manufacture, market
and sell the resulting product as provided herein, subject to certain
limitations and a royalty arrangements on a revenue sharing basis; and
 
Whereas, the Company seeks the license arrangement embodied in this Agreement to
be extended for the cancer sensory devices;
 
The parties hereby agree that for the consideration provided for the Agreement
and the obligations of the parties under the terms of the Agreement as amended,
that the following provisions are added to and made a part of the Agreement:
 
1.           Extension of License.  The Agreement being initially entered into
for Products, which includes a device to detect MRSA/SA, is hereby extended to
cover one or more sensory devices to detect cancer, and therefore, in all
respects the current license, agreements and obligations of the parties under
the Agreement will now extend to the devices to detect cancer that may be
developed using or based on a Sgenia Patent, and in furtherance thereof the term
Products as originally defined will now and henceforth be read to include the
sensory devices to detect cancer.  For an abundance of clarity, all the
provisions that apply to Products, shall include, apply to and cover sensory
devices to detect cancer, and the license and Agreement should be read and
interpreted as broadly as possible to include the cancer detection devices. In
addition to the foregoing, the parties agree to the following:
 
 
1

--------------------------------------------------------------------------------

 
a.           The foregoing extended license for the cancer sensory devices also
provides to the Company the right to fund, and depends on the Company funding,
the development expenses of the cancer sensory devices, on such terms to be
negotiated mutually among the parties to the Agreement acting in good faith and
taking into consideration the specific royalty provisions for the cancer
detection devices indicated in  this amendment and the terms relating to the
Products encompassing the MRSA/SA device for its development budget, testing,
regulatory approval and operational structures, which are intended to be similar
in scope and nature;
 
b.           The foregoing license terms for the cancer sensory devices to be
negotiated will provide for a 40% royalty rate to the Sgenia parties instead of
the royalty rate as provided for the MRSA/SA device encompassed by the Products,
if the current Stage 1 MRSA/SA Product development is successful as currently
contemplated by the Agreement;
 
c.           The foregoing license terms for the cancer sensory devices to be
negotiated will provide for reduced royalty at a 20% royalty rate to the Sgenia
parties instead of the royalty rate as provided for the MRSA/SA device
encompassed by the Products, if the current Stage 2 MRSA/SA Product development
is not successful as currently contemplated by the Agreement.
 
2.           Right of First Negotiation.  For clarity, the extension of the
terms of the Agreement to the cancer detection devices does not in any way alter
the terms of the Agreement relating to the right of first negotiation set forth
therein.
 
3.           License Grant and Other Intellectual Property Rights.  For purposes
of interpretation of the Agreement and for an abundance of clarity, the grant of
the licenses thereunder with respect to the intellectual property being licensed
to and transferred to Company, the term Sgenia as defined above in this
Amendment is intended to include Soluciones, and their Affiliates as relevant,
including but not limited to Subco, so that Company obtains the full benefit of
its bargain to obtain all the necessary intellectual property rights sufficient
to commercialize the Products encompassing the cancer detection devices as now
provided in the Agreement, whether from Sgenia, Soluciones or Subco and any of
their Affiliates.
 
4.           Entire Agreement.  The Agreement, as specified in Section 22 of the
Agreement, shall include this Amendment and the first amendment.
 
5.           Execution in Counterparts. This Amendment may be executed in
counterparts, all of which together shall be deemed one original
Amendment.  This Amendment may be transmitted to the other parties hereto by
pdf. or other electronic form.
 
6.           Affirmation of Agreement.  Unless specifically amended or
interpreted by this Amendment, the original Agreement is hereby confirmed in all
respects, and the parties thereto and hereto agree to be bound by such terms as
hereby amended and interpreted.
 
Sgenia  Industrial, S.L.


By:           /s/ Jesus Lama         
Name: Jesús Lama
                Title: Administrador Unico – Chief Executive Officer


 
2

--------------------------------------------------------------------------------

 
 
Sgenia  Soluciones, S.L.


By:           /s/ Jesus Lama         
Name: Jesús Lama
Title: Administrador Unico – Chief Executive Officer


ZENON Biosystem, S.L.


By:            /s/ Jesus Lama         
Name: Jesús Lama
                Title: Administrador Unico – Chief Executive Officer




Zenosense, Inc.


By:            /s/ Carlos Gil         
Name: Carlos Gil
Title: President


 

 
3

--------------------------------------------------------------------------------

 
